               Case 2:19-cv-01410-JCC Document 59 Filed 03/25/21 Page 1 of 4




1                                                                   The Honorable John C. Coughenour
                                                                     United States District Court Judge
2                                                                    The Honorable Mary Alice Theiler
                                                                        United States Magistrate Judge
3

4

5

6                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
7                                         AT SEATTLE

8    RODNEY WHEELER,                                          )
                                                              )
9                                                Plaintiff,   )   No. 2:19-cv-01410-JCC-MAT
                                                              )
10                  vs.                                       )   DEFENDANTS’ MOTION TO
                                                              )   RECONSIDER TRIAL DATE
11   ELEANOR BROGGI, et al,                                   )
                                                              )   Noted for March 25, 2021
12                                            Defendants.     )
                                                              )
13

14                        I.   IDENTITY OF PARTY AND RELIEF REQUESTED

15          Defendants King County and Dets. Eleanor Broggi and Matthew Olmstead request that this

16   Court reconsider the Minute Order setting a new trial date in this matter for October 25, 2021. One

17   of the defendants, Det. Eleanor Broggi, will be out of the country from November 1, 2021 to

18   November 21, 2021, and would be unable to be present during the trial with the current date. The

19   defendants request the trial date be moved four weeks to November 22, 2021.

20                    II.      FACTS RELEVANT TO MOTION TO RECONSIDER

21          This trial was scheduled for May 24, 2021. Declaration of Carla Carlstrom, ¶ 2. Due to

22   Covid 19 and the closure of the courts, this Court notified the parties on March 19, 2021 that the

23   Court will not be holding in-person jury trials until at least July and asked the parties to submit a


                                                                          Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANTS’ MOTION TO RECONSIDER TRIAL                               CIVIL DIVISION, Litigation Section
                                                                          900 King County Administration Building
     DATE - 1                                                             500 Fourth Avenue
                                                                          Seattle, Washington 98104
                                                                          (206) 296-0430 Fax (206) 296-8819
               Case 2:19-cv-01410-JCC Document 59 Filed 03/25/21 Page 2 of 4




1    proposed new trial date. Decl. of Carlstrom, ¶ 3. After conferring, the parties submitted a proposed

2    trial date of September 27, 2021. Decl. of Carlstrom, ¶ 5. On March 25, 2021, this Court issued

3    a Minute Order setting the trial date for October 25, 2021 and alerting the parties that October 25,

4    2021 was the earliest date available due to the backlog of cases due to Covid 19. Decl. of

5    Carlstrom, ¶ 6.

6            Det. Broggi, a defendant to this lawsuit, will be out of the country from November 1, 2021

7    to November 21, 2021. Decl. of Carlstrom, ¶ 7. Counsel have been aware of Det. Broggi’s

8    vacation since mid-March. Decl. of Carlstrom, ¶ 7. Det. Broggi recently retired from the Sheriff’s

9    Office. Decl. of Carlstrom, ¶ 7. Her trip has already been paid for. Decl. of Carlstrom, ¶ 7. Det.

10   Broggi wishes to be present in the courtroom during the trial as she is a named defendant. Decl.

11   of Carlstrom, ¶ 7. Det. Broggi is also a material witness in the case. Decl. of Carlstrom, ¶ 7.

12           In choosing September 27, 2021 as the proposed trial date the parties were attempting to

13   account for Det. Broggi’s planned trip. Counsel for Defendants have conferred with Plaintiff’s

14   counsel, but they are unwilling to join Defendants’ request for a new trial date. Decl. of Carlstrom,

15   ¶ 8. Defendants seek a trial date of November 22, 2021 to accommodate Det. Broggi’s trip. Decl.

16   of Carlstrom, ¶ 9.

17                                       III.    LEGAL ARGUMENTS

18           The decision to grant or deny a requested continuance is within the discretion of the trial

19   court and will not be disturbed on appeal absent a clear abuse of discretion. U.S. v. Hayes, 573

20   F.2d 1111, 1114 (9th Cir. 1978). United States v. Flynt, 756 F.2d 1352, 1358 (9th Cir. 1985) sets

21   forth four factors relevant in reviewing a denial of a continuance for abuse of discretion: (1) the

22   requester’s diligence in preparing for trial; (2) the likely utility of the continuance, if granted; (3)

23


                                                                            Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANTS’ MOTION TO RECONSIDER TRIAL                                 CIVIL DIVISION, Litigation Section
                                                                            900 King County Administration Building
     DATE - 2                                                               500 Fourth Avenue
                                                                            Seattle, Washington 98104
                                                                            (206) 296-0430 Fax (206) 296-8819
               Case 2:19-cv-01410-JCC Document 59 Filed 03/25/21 Page 3 of 4




1    the inconvenience to the court and the other side; and (4) prejudice from the denial. U.S. v. Pope,

2    841 F.2d 954, 956 (9th Cir. 1988).

3           In the present case, all factors weigh in favor of this Court granting Defendants’ request

4    for a continuance. The necessity of changing the trial date arose due to Covid-19, not the actions

5    of either party. The need is unrelated to trial readiness but is due to safety protocols necessitated

6    by the pandemic. Defendants are promptly advising this Court of the conflict. A four-week

7    continuance will not cause inconvenience or prejudice to the plaintiff.

8           Det. Broggi has a right to be present during the trial as she has been sued by Plaintiff. Her

9    testimony is also central to the case. Her absence will negatively affect the defense of this lawsuit.

10                                           IV.     CONCLUSION

11          Defendants respectfully ask this Court to reconsider the trial set of October 25, 2021, and

12   instead set the trial for November 22, 2021, when Det. Broggi is back in the country.

13
            RESPECTFULLY SUBMITTED this 25th day of March, 2021.
14
                                                    DANIEL T. SATTERBERG
15                                                  King County Prosecuting Attorney

16                                                  s/ Carla B. Carlstrom
                                                    ANN M. SUMMERS, WSBA #21509
17                                                  CARLA B. CARLSTROM, WSBA #27521
                                                    Senior Deputy Prosecuting Attorneys
18                                                  500 Fourth Avenue, Suite 900
                                                    Seattle, Washington 98104
19                                                  Telephone: 206-296-8820
                                                    Attorneys for King County Defendants
20                                                  ann.summers@kingcounty.gov
                                                    allyson.zerba@kingcounty.gov
21                                                  Carla.Carlstrom@kingcounty.gov

22

23


                                                                           Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANTS’ MOTION TO RECONSIDER TRIAL                                CIVIL DIVISION, Litigation Section
                                                                           900 King County Administration Building
     DATE - 3                                                              500 Fourth Avenue
                                                                           Seattle, Washington 98104
                                                                           (206) 296-0430 Fax (206) 296-8819
               Case 2:19-cv-01410-JCC Document 59 Filed 03/25/21 Page 4 of 4




1                               CERTIFICATE OF FILING AND SERVICE

2           I hereby certify that on March 25, 2021, I electronically filed the foregoing document

3    with the Clerk of the Court using CM/ECF E-filing System which will send notification of such

4    filing to the following CM/ECF participants:

5                                         Tiffany M. Cartwright
                                              Timothy K. Ford
6                                             Rebecca Talbott
                                      MacDonald Hoague & Bayless
7                                     705 Second Avenue, Suite 1500
                                            Seattle, WA 98104
8                                          tiffanyc@MHB.com
                                             TimF@MHB.com
9                                          RebeccaT@mhb.com
                                           Attorneys for Plaintiff
10
            I declare under penalty of perjury under the laws of the State of Washington that the
11
     foregoing is true and correct.
12
            SIGNED this 25th day of March, 2021.
13

14
                                                    JENNIFER REVAK
15                                                  Legal Secretary
                                                    King County Prosecuting Attorney's Office
16
                                                                     Digitally signed
17
                                                    JREVAK           by JREVAK
                                                                     Date: 2021.03.25
18                                                                   16:03:26 -07'00'

19

20

21

22

23


                                                                        Daniel T. Satterberg, Prosecuting Attorney
     DEFENDANTS’ MOTION TO RECONSIDER TRIAL                             CIVIL DIVISION, Litigation Section
                                                                        900 King County Administration Building
     DATE - 4                                                           500 Fourth Avenue
                                                                        Seattle, Washington 98104
                                                                        (206) 296-0430 Fax (206) 296-8819
